COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §

                                                §
 IN RE: STEPHEN W. JOHNSON AND                                 No. 08-10-00078-CV
 REUBEN R. RIOS,                                §
                                                          AN ORIGINAL PROCEEDING IN
                     Relators.                  §
                                                                   MANDAMUS
                                                §

                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is Relators’ unopposed motion to dismiss this original proceeding.

The motion is granted, and the proceeding is dismissed.



                                              GUADALUPE RIVERA, Justice
December 8, 2010

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating